Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "hollow cylinder" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the first helix and the second helix extend through the wall of the hollow cylinder as required by Claim 2.
Claim 3 depends from Claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (9,994,168) in view of Lochmoeller (5,088,339).
Consider Claim 1, Jensen discloses a step-up protection device, comprising: a linear actuator (26); a step arm (34b) connected at a distal end to the linear actuator such that when the linear actuator applies a linear force to the step arm, the step arm rotates but does not disclose the details of the linear actuator and does not specifically disclose a hollow tube having a first helix and a second helix.
Lochmoeller discloses a hollow tube (58) having a first helix (94) and a second helix (96).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jensen by further providing a hollow tube having a first helix and a second helix as discloses by Lochmoeller since it would have been a simple matter of combining prior art elements according to known methods and would have yielded the expected result of providing a limit stop for the linear actuator.
Consider Claim 4, Jensen discloses all the features of the claimed invention, as described above, and further discloses wherein the step arm (34b) is connected to a vehicle step (12).
Consider Claim 5, Jensen discloses all the features of the claimed invention, as described above, and further discloses wherein the step arm protection device is controlled by a user-selectable controller (C5, L18-23).
Consider Claim 6, Jensen discloses all the features of the claimed invention, as described above, and further discloses wherein the user-electable controller allows the user to select a position from a set of predetermined step arm positions (Fig. 4 and Fig. 4A).
Consider Claim 7, Jensen discloses all the features of the claimed invention, as described above, and further discloses wherein one of the predetermined step arm positions (Fig. 4) is a retracted position.
Consider Claim 8, Jensen discloses all the features of the claimed invention, as described above, and further discloses wherein one of the predetermined step arm positions (Fig. 4) is a position such that the step is approximately horizontal with the ground.
Consider Claim 9, Jensen discloses all the features of the claimed invention, as described above, and further discloses wherein one of the predetermined step arm positions (4A) is a position such that the step blocks a vehicle door (D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618